Title: From Thomas Jefferson to John Hartwell Cocke, 28 May 1826
From: Jefferson, Thomas
To: Cocke, John Hartwell

Sunday May 28. 26.Can you come and breakfast with us tomorrow morning? I have the papers ready for your inspection, but they require explanation. you can then consider them at your leisure and get them corrected on consultation with mr Garrett. I could ride to Charlottesville, but it is always followed with inconvenience and injury, or I should not ask the indulgence. respectful and friendly salutations.